DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0015], acronym RF is used without defining it. Examiner assumes that this is a typo and applicant intended to type “radio frequency (RF)”. 
Paragraph [0063], acronym NR is used without defining it. Examiner assumes that this is a typo and applicant intended to type “New Radio (NR)”.
Appropriate correction is required.

Claim Objections
Claim 1, 3, 7 and 9 are objected to because of the following informalities: 
Regarding claim 1, there is a typo on line 3 where they state “RF” but likely intended to type “radio frequency (RF)”. 
Regarding claim 3, there is a period placed after the phrase “state selection algorithm using.” It is suspected that this is a typo and no period was intended and will be interpreted as such for examination purposes.
Regarding claim 7, examiner assumes that NR was a typo and that instead applicant intended to type “new radio (NR)” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: “a mmWave communication module”, “a sub-6GHz single RF chain coarse beamforming module”, “a sub-6GHz reconfigurable antenna module”, “main module”, and “a high data rate mmWave communication system” in claims 1 and 9.
“a mmWave communication module” in claim 1 does not recite structure but does recite the functions of “uses” and “applies”.
“a sub-6GHz single RF chain coarse beamforming module” in claim 1 does not recite structure but does recite the functions of “iterates” and “provides”.
“a sub-6GHz reconfigurable antenna module” in claim 9 does not recite structure but does recite the functions of “uses” and “communicates”.
“a high data rate mmWave communication system” in claim 9 does not recite structure but does recite the function of “uses”.
“main module” in claim 9 does not recite structure but does recite the functions of “uses”, “performs” and a “high data rate mmWave communication system” (as explained above, the system does not recite structure but does recite a function).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a) Resulting from 112(f) Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In reference to claim 1, the claim recites:
“a mmWave communication module” is described in the specification on ¶ [0022] but is a bear restatement of the claim at issue. Otherwise, the specification does not describe the module in a way that enables on skilled in the art to make and/or use the invention.
“a sub-6GHz single RF chain coarse beamforming module” is described in the specification on ¶ [0022] but is a bear restatement of the claim at issue. Otherwise, the specification does not describe the module in a way that enables on skilled in the art to make and/or use the invention.

In reference to dependent claims 2-8, claims 2-8 do not cure the deficiencies noted in the rejection of independent claim 1. Therefore, these claims are rejected under the same rationale as claim 1.	

In reference to claim 9, the claim recites:
“a sub-6GHz reconfigurable antenna module” is described in the specification on ¶ [0023] and [0024] but are bear restatements of the claim at issue (there are slight differences between ¶ [0023] and [0024] in regards to the codebook). Otherwise, the specification does not describe the module in a way that enables on skilled in the art to make and/or use the invention.

In reference to dependent claims 10-16, claims 10-16 do not cure the deficiencies noted in the rejection of independent claim 9. Therefore, these claims are rejected under the same rationale as claim 9.

Claim Rejections - 35 USC § 112(b) Resulting from 112(f) Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a mmWave communication module” and “a sub-6GHz single RF chain coarse beamforming module” both invoke 112(f):
“a mmWave communication module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Broadest reasonable interpretation (BRI) is a module or system that uses a phased antenna array for higher gain and applies codebook-based analog beamforming for spatial beam scanning.
“a sub-6GHz single RF chain coarse beamforming module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The BRI is a module or system that iterates over states of a Reconfigurable Alford Loop Antenna (RALA) that is equipped with a state control circuit to provide a coarse direction of communication information to the mmWave communication module to short-list optimal beams for the mmWave communication module and reduce the beam scanning overhead of the system.
In reference to dependent claims 2-8, claims 2-8 do not cure the deficiencies noted in the rejection of independent claim 1. Therefore, these claims are rejected under the same rationale as claim 1.	

Regarding claim 9, “a sub-6GHz reconfigurable antenna module for coarse beamforming” invoke 112(f):
“a sub-6GHz reconfigurable antenna module for coarse beamforming” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Broadest reasonable interpretation is a module or system that uses a Reconfigurable Alford Loop Antenna (RALA) that has an integrated control circuit to switch between different antenna patterns to identify a coarse direction of communication and communicates the coarse data to a main module, wherein the main module comprises a high data rate mmWave communication system that uses a phased antenna array for higher gain, performs analog beamforming using a beamforming codebook, and uses the coarse beamforming data to identify shortlisted beams from its codebook that has the optimum beam for communication to reduce the beam scanning overhead.
In reference to dependent claims 10-16, claims 10-16 do not cure the deficiencies noted in the rejection of independent claim 9. Therefore, these claims are rejected under the same rationale as claim 9.

 Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(b) Indefinite
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
on line 6 to 8, applicant claims “to provide a coarse direction of communication information to the mmWave communication module to short-list optimal beams for the mmWave communication module and reduce the beam scanning overhead of the system.” The use of the terms “to” makes it unclear which circuits, antennas, or modules are performing the function. The BRI is that the state control circuit provides coarse direction of communication information the mmWave communication module and that “to short-list optimal beams for the mmWave communication and reduce the beam scanning overhead of the system” is an intended result of the “iterat[ion] over states of a Reconfigurable Alford Loop Antenna (RALA) that is equipped with a state control circuit to provide a coarse direction of communication information to the mmWave communication module.” 
The term “higher gain” in claim 1 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the higher gain is indefinite. The BRI is that applicant claims a phased antenna array that does not recite a decrease in gain.
In reference to dependent claims 2-8, claims 2-8 do not cure the deficiencies noted in the rejection of independent claim 1. Therefore, these claims are rejected under the same rationale as claim 1.

Regarding claim 2, “sub-6GHz reconfigurable antenna system” lacks antecedent basis. For examination purposes, it will be interpreted that a sub-6GHz single RF chain coarse beamforming module was intended.

Regarding claim 3, “sub-6GHz reconfigurable antenna system” lacks antecedent basis. For examination purposes, it will be interpreted that a sub-6GHz single RF chain coarse beamforming module was intended. Likewise, “mmWave communicating system” lacks antecedent basis. For examination purposes, it will be interpreted that the mmWave communication module was intended.

In reference to dependent claims 4 and 5, claims 4 and 5 do not cure the deficiencies noted in the rejection of dependent claim 3. Therefore, these claims are rejected under the same rationale as claim 3.

Regarding claim 4: 
“the selected optimal beam pattern for optimal communication at a particular time” lacks antecedent basis. An optimal beam was not previously selected. 
The term “optimal” in claim 4 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the optimal beam pattern is indefinite. The BRI is that the reconfigurable antenna state is the beam pattern at a particular time.

In reference to dependent claim 5, claim 5 does not cure the deficiencies noted in the rejection of dependent claim 4. Therefore, these claims are rejected under the same rationale as claim 4.

Regarding claim 5: 
“mmWave system” lacks antecedent basis and it is unclear which mmWave system is being referred to because it could be either the system for low latency beamforming at mmWave frequencies in the preamble or the mmWave communication module. For examination purposes, it is interpreted that applicant intended to say a mmWave communication module.
“reconfigurable antenna system” lacks antecedent basis. For examination purposes, it is interpreted that applicant intended to say sub-6 GHz single RF chain coarse beamforming module. 
the term “exhaustive” in claim 5 is a relative term which renders the claim indefinite. The term “exhaustive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the beam search is indefinite because it is unclear as to the quantity of quality of the beam sweep when combined with the parameter of exhaustive. For examination purposes, the BRI is merely that a beam search occurs.

Regarding claim 6, “the coarse beamforming” lacks antecedent basis. Coarse beamforming is only included in the title of the “a sub-6GHz single RF chain coarse beamforming module” . Additionally, “the mmWave communicating system” lacks antecedent basis and is indefinite because no such component was previously introduced. It is interpreted that applicant intended to refer to the “mmWave communication module”.

In reference to dependent claims 7 and 8, claims 7 and 8 do not cure the deficiencies noted in the rejection of dependent claim 6. Therefore, these claims are rejected under the same rationale as claim 6.

	Regarding claim 9: 
“the sub-6GHz antenna module” lacks antecedent basis. It is unclear if this is a different module or the same module as described immediately prior as “a sub-6GHz reconfigurable antenna module for coarse beamforming”. For examination purposes, it will be treated as the same module. 
it is unclear whether the “performs analog beamforming using a beamforming codebook” and “uses the coarse beamforming data to identify shortlisted beams from its codebook that has the optimum beam for communication to reduce the beam scanning overhead” are functions of the “main module” or the “mmWave communication system”. This lack of clarity on which element performs which functions results in the claim being indefinite.

In reference to dependent claims 10-16, claims 10-16 do not cure the deficiencies noted in the rejection of independent claim 9. Therefore, these claims are rejected under the same rationale as claim 9.

Regarding claim 10, “sub-6GHz reconfigurable antenna system” lacks antecedent basis. For examination purposes, it is interpreted that a sub-6GHz single RF chain coarse beamforming module was intended.

Regarding claim 11, “sub-6GHz reconfigurable antenna system” lacks antecedent basis. “mmWave communication system” lacks antecedent basis because it is unclear if this is the same system as “a high data rate mmWave communication system”. For examination purposes, it is interpreted that a sub-6GHz reconfigurable antenna module for coarse beamforming was intended. It is interpreted that a high data rate mmWave communication system was intended. 

Regarding claim 12: 
“reconfigurable antenna state” lacks antecedent basis. 
“the selected optimal beam pattern for optimal communication at a particular time” lacks antecedent basis. An optimal beam was not previously selected. 
The term “optimal” in claim 12 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the optimal beam pattern is indefinite. The BRI is that the reconfigurable antenna state is the beam pattern at a particular time.

In reference to dependent claim 13, claim 13 does not cure the deficiencies noted in the rejection of dependent claim 12. Therefore, these claims are rejected under the same rationale as claim 12.

Regarding claim 13:
“mmWave system” lacks antecedent basis and it is unclear which mmWave system is being referred to because it could be either the system for low latency beamforming at mmWave frequencies in the preamble or the mmWave communication module. For examination purposes, it is interpreted that applicant intended to say a mmWave communication module.
“reconfigurable antenna system” lacks antecedent basis. For examination purposes, it is interpreted that applicant intended to say sub-6 GHz single RF chain coarse beamforming module. 
the term “exhaustive” in claim 5 is a relative term which renders the claim indefinite. The term “exhaustive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the beam search is indefinite because it is unclear as to the quantity of quality of the beam sweep when combined with the parameter of exhaustive. For examination purposes, the BRI is merely that a beam search occurs.

Regarding claim 14, “the coarse beamforming” lacks antecedent basis. Coarse beamforming is only included in the title of the “a sub-6GHz single RF chain coarse beamforming module”. Additionally, “the mmWave communicating system” lacks antecedent basis and is indefinite because no such component was previously introduced. It is interpreted that applicant intended to refer to the “mmWave communication module”.

Regarding claim 15, applicant uses “the system”, it is unclear whether this refers to a “low latency low complexity mmWave beamforming system” or a “high data rate mmWave communication system”. For examination purposes, it is interpreted that it is referring to a “low latency low complexity mmWave beamforming system”.

Regarding claim 16, applicant uses “the system”, it is unclear whether this refers to a “low latency low complexity mmWave beamforming system” or a “high data rate mmWave communication system”. For examination purposes, it is interpreted that it is referring to a “low latency low complexity mmWave beamforming system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GORANSSON US 2021/0258053 A1 as modified by Nguyen et al. (hereinafter NGUYEN) US 2018/0098330 A1 and Bala et al. (hereinafter BALA) US 2018/0375707 A1.
Regarding claim 1, GORANSSON discloses:
A system for low latency beamforming at mmWave frequencies comprising: 
a sub-6GHz single RF chain coarse beamforming module that iterates over states of a [antenna] that is equipped with a state control circuit to provide a coarse direction of communication information to the mmWave communication module to short-list optimal beams for the mmWave communication module and reduce the beam scanning overhead of the system (GORANSSON, see claim 14, an antenna configuration for a communication system wherein a coarse beam director provides a fixed number of beam directions for a set of antennas and where the coarse beam direction is used by a fine beam director to achieve a desired beam direction. Examiner notes that the coarse beam director iterates over the fixed number of beam directions in order to determine the closest beam to the desired beam and the coarse beam director provides a beam direction to the fine beam director. Examiner also notes that the BRI for “to short-list optimal beams for the mmWave communication module and reduce the beam scanning overhead of the system” is achieved by the “iterat[ing] over states” and the “provid[ing] a coarse direction of communication information to the mmWave communication module”).

GORANSSON does not disclose:
a mmWave communication module that uses a phased antenna array for higher gain and applies codebook-based analog beamforming for spatial beam scanning (); and
a Reconfigurable Alford Loop Antenna (RALA)

However, NGUYEN discloses: 
a Reconfigurable Alford Loop Antenna (RALA) (NGUYEN, ¶ [0066], see reconfigurable Alford Loop antenna that radiates in both an omnidirectional pattern and a four directional beams) 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, and NGUYEN. GORANSSON teaches a method for configuring a beam direction of a set of antennas. NGUYEN teaches a method for mitigating interference in data transmission systems. One of ordinary skill would have motivation to combine GORANSSON, and NGUYEN to use the reconfigurable Alford Loop antenna (RALA) disclosed in NGUYEN as the antenna in GORANSSON because a RALA enables steerable directed beams with a reduced number of RF chains and lower processing overhead (NGUYEN, ¶ [0066]).

GORANSSON as modified by NGUYEN does not discloses:
a mmWave communication module that uses a phased antenna array for higher gain and applies codebook-based analog beamforming for spatial beam scanning;
However, BALA discloses: 
a mmWave communication module that uses a phased antenna array for higher gain and applies codebook-based analog beamforming for spatial beam scanning (BALA, ¶ [0118], see phased array antenna, and ¶ [0092] see beam may be formed in an analog manner based on code-book);
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, and BALA. GORANSSON and NGUYEN teaches a method for beamforming and mitigating interreference. BALA teaches a method for operating a wireless network. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, and BALA to replace the fine beam director disclosed in GORASSON with the system of BALA operating in high carrier frequencies using beamforms that compensate for pathloss (BALA, ¶ [0118]).
Regarding claim 6, GORANSSON as modified by NGUYEN and BALA discloses the system of claim 1 (as mentioned above):
wherein the coarse beamforming is done by a system that uses different resources from those used by the mmWave communicating system (GORANSSON, claim 14, see fine beam director uses resources from the coarse beam director showing that different resources are used. Examiner note: resources is not defined in the specification and the BRI of different resources is any difference in the inputs to the systems or differences in hardware used).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, and BALA. GORANSSON and NGUYEN teaches a method for beamforming and mitigating interreference. BALA teaches a method for operating a wireless network. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, and BALA to replace the fine beam director disclosed in GORASSON with the system of BALA operating in high carrier frequencies using beamforms that compensate for pathloss (BALA, ¶ [0118]).
Regarding Claim 9, GORANSSON discloses:
A low latency low complexity mmWave beamforming system comprising: -18-DRX-P073-US-01 
a sub-6GHz reconfigurable antenna module for coarse beamforming, wherein the sub-6GHz antenna module uses a [Antenna] that has an integrated control circuit to switch between different antenna patterns to identify a coarse direction of communication and communicates the coarse data to a main module, (GORANSSON, see claim 14, an antenna configuration for a communication system wherein a coarse beam director provides a fixed number of beam directions for a set of antennas. See also, GORANSSON, ¶ [0090], modules are implemented using . . . application specific integrated circuit.  Examiner notes that the coarse beam director iterates over the fixed number of beam directions in order to determine the closest beam to the desired beam).
uses the coarse beamforming data to identify shortlisted beams from its codebook that has the optimum beam for communication to reduce the beam scanning overhead (GORANSSON, see claim 14, where the coarse beam direction is used by a fine beam director to achieve a desired beam direction. Examiner notes that providing a coarse beam reduces scanner overhead for the fine beam director).
GORASSON does not disclose:
a Reconfigurable Alford Loop Antenna (RALA)
wherein the main module comprises a high data rate mmWave communication system that uses a phased antenna array for higher gain, and
performs analog beamforming using a beamforming codebook.
  However, NGUYEN discloses: 
a Reconfigurable Alford Loop Antenna (RALA) (NGUYEN, ¶ [0066], see reconfigurable Alford Loop antenna that radiates in both an omnidirectional pattern and a four directional beams) 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, and NGUYEN. GORANSSON teaches a method for configuring a beam direction of a set of antennas. NGUYEN teaches a method for mitigating interference in data transmission systems. One of ordinary skill would have motivation to combine GORANSSON, and NGUYEN to use the reconfigurable Alford Loop antenna (RALA) disclosed in NGUYEN as the antenna in GORANSSON because a RALA enables steerable directed beams with a reduced number of RF chains and lower processing overhead (NGUYEN, ¶ [0066]).

GORANSSON as modified by NGUYEN does not discloses:
wherein the main module comprises a high data rate mmWave communication system that uses a phased antenna array for higher gain,
performs analog beamforming using a beamforming codebook
However, BALA discloses: 
wherein the main module comprises a high data rate mmWave communication system that uses a phased antenna array for higher gain (BALA, ¶ [0118], see phased array antenna),
performs analog beamforming using a beamforming codebook (BALA, ¶ [0092] see beam may be formed in an analog manner based on code-book)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, and BALA. GORANSSON and NGUYEN teaches a method for beamforming and mitigating interreference. BALA teaches a method for operating a wireless network. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, and BALA to replace the fine beam director disclosed in GORASSON with the system of BALA operating in high carrier frequencies using beamforms that compensate for pathloss (BALA, ¶ [0118]).
Regarding claim 14, GORANSSON as modified by NGUYEN and BALA discloses the system of claim 9 (as mentioned above):
wherein the coarse beamforming is done by a system that uses different resources from those used by the mmWave communicating system (GORANSSON, claim 14, see fine beam director uses resources from the coarse beam director showing that different resources are used. Examiner note: different resources is not defined in the specification and the BRI of different resources is any difference in the inputs to the systems or differences in hardware used).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, and BALA. GORANSSON and NGUYEN teaches a method for beamforming and mitigating interreference. BALA teaches a method for operating a wireless network. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, and BALA to replace the fine beam director disclosed in GORASSON with the system of BALA operating in high carrier frequencies using beamforms that compensate for pathloss (BALA, ¶ [0118]).
Claims 2, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GORASSON, NGUYEN, and BALA as applied to claims 1 and 9 above, and further in view of Malek-Mohammadi et al. (hereinafter MALEK) US 2022/0123971 A1.
Regarding claim 2, GORASSON, NGUYEN, and BALA disclose the system of claim 1 (as mentioned above):
wherein the sub-6 GHZ reconfigurable antenna system is a [] reconfigurable antenna system (NGUYEN, ¶ [0066], see reconfigurable Alford Loop antenna. Examiner notes that the 3.5 GHz reconfigurable antenna system is interpreted as a communication system operating in the 3.5 GHz frequency with a reconfigurable antenna).
GORASSON, NGUYEN, and BALA do not disclose:
a 3.5GHz system.
However, MALEK teaches:
a 3.5GHz system (MALEK, ¶ [0076], see channel model at 3.5 GHz).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and MALEK. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. MALEK teaches a method for coverage enhanced reciprocity-based precoding scheme. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and MALEK to use a 3.5 GHz channel model because MALEK offers a method that enables the use of reciprocity-based precoding down to a lower signal to noise ratio than what existing state of the art reciprocity-based precoding can offer (MALEK, ¶ [0007]).
Regarding claim 7, GORASSON, NGUYEN, and BALA do not disclose the system of claim 6 (as mentioned above):
wherein the system is compatible with NR spectrum allocations that operate in the 3.5GHz frequency band.
However, MALEK teaches:
wherein the system is compatible with NR spectrum allocations that operate in the 3.5GHz frequency band (MALEK, ¶ [0076], see channel model at 3.5 GHz).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and MALEK. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. MALEK teaches a method for coverage enhanced reciprocity-based precoding scheme. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and MALEK to use a 3.5 GHz channel model because MALEK offers a method that enables the use of reciprocity-based precoding down to a lower signal to noise ratio than what existing state of the art reciprocity-based precoding can offer (MALEK, ¶ [0007]).

Regarding claim 10, GORASSON, NGUYEN, and BALA discloses the system of claim 9 (as mentioned above):
wherein the sub-6 GHZ reconfigurable antenna system is a [] reconfigurable antenna system (NGUYEN, ¶ [0066], see reconfigurable Alford Loop antenna. Examiner notes that the 3.5 GHz reconfigurable antenna system is interpreted as a communication system operating in the 3.5 GHz frequency with a reconfigurable antenna). 
GORASSON, NGUYEN, and BALA do not disclose:
a 3.5GHz system
However, MALEK teaches:
a 3.5GHz system (MALEK, ¶ [0076], see channel model at 3.5 GHz).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and MALEK. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. MALEK teaches a method for coverage enhanced reciprocity-based precoding scheme. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and MALEK to use a 3.5 GHz channel model because MALEK offers a method that enables the use of reciprocity-based precoding down to a lower signal to noise ratio than what existing state of the art reciprocity-based precoding can offer (MALEK, ¶ [0007]).
Regarding claim 15, GORASSON, NGUYEN, and BALA do not disclose the system of claim 14 (as mentioned above):
wherein the system is compatible with NR spectrum allocations that operate in the 3.5GHz frequency band.
However, MALEK teaches:
wherein the system is compatible with NR spectrum allocations that operate in the 3.5GHz frequency band (MALEK, ¶ [0076], see channel model at 3.5 GHz).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and MALEK. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. MALEK teaches a method for coverage enhanced reciprocity-based precoding scheme. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and MALEK to use a 3.5 GHz channel model because MALEK offers a method that enables the use of reciprocity-based precoding down to a lower signal to noise ratio than what existing state of the art reciprocity-based precoding can offer (MALEK, ¶ [0007]).

Claims 3-5, 8, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GORASSON, NGUYEN, and BALA as applied to claims 1 and 9 above, and further in view of Chen et al. (hereinafter CHEN) US 2021/0126684 A1.
Regarding claim 3, GORASSON, NGUYEN, and BALA do not disclose the system of claim 1 (as mentioned above):
wherein the sub-6GHz reconfigurable antenna system runs a state selection algorithm using[,] state scanning and makes the result available to the mmWave communicating system as a reconfigurable antenna state
However, CHEN teaches:
wherein the sub-6GHz reconfigurable antenna system runs a state selection algorithm using[,] state scanning and makes the result available to the mmWave communicating system as a reconfigurable antenna state (CHEN, ¶ [0135], see multi-independent state beam selection and see Fig. 24. GORASSON, claim 14, see beam direction closest to desired beam used to configure fine beam director).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Regarding claim 4, GORASSON, NGUYEN, and BALA do not disclose the system of claim 3 (as mentioned above):
wherein the reconfigurable antenna state is the selected optimal beam pattern for optimal communication at a particular time.
However, CHEN teaches:
wherein the reconfigurable antenna state is the selected optimal beam pattern for optimal communication at a particular time (CHEN, ¶ [0134], see enable best beam selection and CHEN, ¶ [0144], see candidates could be changed in real time. Examiner notes that indicating that the best beam is dependent on the time of selection shows that the optimal beam pattern is for a particular time).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Regarding claim 5, GORASSON, NGUYEN, and BALA do not disclose the system of claim 4 (as mentioned above):
wherein the mmWave system runs exhaustive beam search in idle time in order to feed and improve a correlation algorithm that maps the beam to a reconfigurable antenna state of the reconfigurable antenna system.
However, CHEN teaches:
wherein the mmWave system runs exhaustive beam search in idle time in order to feed and improve a correlation algorithm that maps the beam to a reconfigurable antenna state of the reconfigurable antenna system (CHEN, ¶ [0128], see beam search algorithm and CHEN, ¶ [0129], see selection of optimal common beam for idle UEs).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Regarding claim 8, GORASSON, NGUYEN, and BALA do not disclose the system of claim 6 (as mentioned above):
wherein the system is compatible with NR spectrum allocations that operate in the 60GHz frequency band
However, CHEN teaches:
wherein the system is compatible with NR spectrum allocations that operate in the 60GHz frequency band (CHEN, ¶ [0134], communication system is considered to implemented in higher frequency bands, e.g. 60 GHz).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Regarding claim 11, GORASSON, NGUYEN, and BALA do not disclose the system of claim 9 (as mentioned above):
wherein the sub-6GHz reconfigurable antenna system runs a state selection algorithm using state scanning and makes the result available to the mmWave communicating system as a reconfigurable antenna state.
However, CHEN teaches:
wherein the sub-6GHz reconfigurable antenna system runs a state selection algorithm using state scanning and makes the result available to the mmWave communicating system as a reconfigurable antenna state (CHEN, ¶ [0135], see multi-independent state beam selection and see Fig. 24. GORASSON, claim 14, see beam direction closest to desired beam used to configure fine beam director).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Regarding claim 12, GORASSON, NGUYEN, and BALA do not disclose the system of claim 9 (as mentioned above):
wherein the reconfigurable antenna state is the selected optimal beam pattern for optimal communication at a particular time.
However, CHEN teaches:
wherein the reconfigurable antenna state is the selected optimal beam pattern for optimal communication at a particular time (CHEN, ¶ [0134], see enable best beam selection and CHEN, ¶ [0144], see candidates could be changed in real time. Examiner note, indicating that the best beam is dependent on the time of selection shows that the optimal beam pattern is for a particular time).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Regarding claim 13, GORASSON, NGUYEN, and BALA do not disclose the system of claim 12, (as mentioned above):
wherein the mmWave system runs exhaustive beam search in idle time in order to feed and improve a correlation algorithm that maps the beam to a reconfigurable antenna state of the reconfigurable antenna system.
However, CHEN teaches:
wherein the mmWave system runs exhaustive beam search in idle time in order to feed and improve a correlation algorithm that maps the beam to a reconfigurable antenna state of the reconfigurable antenna system (CHEN, ¶ [0128], see beam search algorithm and CHEN, ¶ [0129], see selection of optimal common beam for idle UEs).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Regarding claim 16, GORASSON, NGUYEN, and BALA do not disclose the system of claim 9, (as mentioned above):
wherein the system is compatible with NR spectrum allocations that operate in the 60GHz frequency band.
However, CHEN teaches:
wherein the system is compatible with NR spectrum allocations that operate in the 60GHz frequency band (CHEN, ¶ [0134], communication system is considered to implemented in higher frequency bands, e.g. 60 GHz).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine GORANSSON, NGUYEN, BALA and CHEN. GORANSSON, NGUYEN, and BALA teaches a method for beamforming and mitigating interreference for operation of a wireless network. CHEN teaches a method for selecting a beam codebook corresponding to the antenna beam pattern. One of ordinary skill would have motivation to combine GORANSSON, NGUYEN, BALA, and CHEN to use a multi-independent state beam selection to determine the best beam selection (CHEN, ¶ [0134]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adaptive Link Optimization for 802.11 UAV Uplink Using a Reconfigurable Antenna by Stephen Wolfe and Reconfigurable Pixel Antennas for Communications by Daniel Rodrigo may be pertinent to this application depending on future amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.R.F./Examiner, Art Unit 4163                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126